                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

JERRY DOUGLAS JOHNSON                                                                PLAINTIFF

v.                                                                      No. 3:18CV232-NBB-RP

BRAD LANCE
NURSE T. BAKER
TATE COUNTY JAIL                                                                  DEFENDANTS


                                           JUDGMENT

       Having considered the file and records in this action, the court finds that the Report and

Recommendation of the United States Magistrate Judge was duly served by mail upon the pro se

plaintiff at his last known address; that more than fourteen days have elapsed since service of the

Report and Recommendation; and that no objection to the Report and Recommendation has been

filed or served by any party. The Magistrate Judge’s Report and Recommendation should

therefore be approved and adopted as the opinion of the court. It is ORDERED:

       1.      That the Report and Recommendation of the United States Magistrate Judge is

hereby APPROVED AND ADOPTED as the opinion of the court.

       2.      That the Tate County Jail is DISMISSED from this case, as it is an entity not

amenable to suit under 42 U.S.C. § 1983.

       3.      That the plaintiff’s claims against defendants Brad Lance and Nurse T. Baker for

failure to provide adequate medical care may PROCEED.

       SO ORDERED, this, the 18th day of March, 2019.


                                                      /s Neal Biggers
                                                     NEAL B. BIGGERS
                                                     SENIOR U. S. DISTRICT JUDGE
